Citation Nr: 1534266	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to June 1973, and from August 1975 to June 1993.  For his meritorious service, the Veteran was awarded (among many other decorations) the Combat Action Ribbon and the Vietnam Service Medal with Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  

The record was held open for 60 days following the hearing for the submission of additional evidence.  Additional evidence was received later that month in April 2015.  Moreover, the Veteran's representative waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran currently suffers from PTSD with depression that is related to his in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is evidence that a claimant engaged in combat, then his claimed stressor related to that combat may be established by lay testimony alone when that stressor is consistent with the circumstances, conditions, and hardships of the claimant's service.  38 C.F.R. § 3.304(f)(2).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran's DD-214 shows that he served in the Republic of Vietnam and that he was awarded the Combat Action Ribbon.  The Veteran has described his claimed stressors in letters and statements to the RO.  His basic contention is that, while delivering supplies during the Vietnam War, the Veteran and his fellow sailors took mortar and small arms fire from enemy forces.  As the Combat Action Ribbon is prima facie evidence of his combat history and as his stressor is consistent with such service, his lay statements alone establish the occurrence of his in-service stressor.  

Until now, the RO has denied the Veteran's claim on the basis that the evidence did not establish that the Veteran currently suffers from PTSD.  A July 2011 VA examination determined that the Veteran was not then suffering from any psychiatric disorder.  Subsequent VA treatment records reflect a diagnosis of depressive disorder, not otherwise specified.  

That said, the Veteran has submitted an August 2011 letter from M.A.K, a licensed professional counselor.  M.A.K. wrote that the Veteran suffers from PTSD "which seems directly correlated to his service in Vietnam."  Following his April 2015 Board hearing, the Veteran also submitted an April 2015 letter from A.C.J., a VA psychologist.  Dr. A.C.J. diagnosed the Veteran as suffering from PTSD and depression, noting that both disorders are "felt to be secondary to, and part of, his emotional reaction to trauma."  

Given this new evidence, the Veteran's claimed psychiatric diagnosis has been established as PTSD with depression.  Whether the Veteran's PTSD with depression is related to his history of combat is, at least, in equipoise.  Accordingly, when reasonable doubt is resolved in his favor, service connection for PTSD with depression is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for PTSD with depression is granted.  




____________________________________________
RYAN T. KESSEL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


